DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/17/2021.  Claims 1, 5, 8, 9, and 12-17 are pending.  Claims 1, 5, 8, 9, and 12-15 have been amended.
Claims 15 and 17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.  Regarding claim 15, the phrase “each elastic member is disposed between the fixer guide of a corresponding one of the first fixer member and the second fixer member and the first inserting hole” is indefinite because it is unclear what it means to have an elastic member disposed between the second fixer member and the first inserting hole.  As best as the Examiner can determine, this elastic member would be disposed between the second fixer member and a second inserting hole.
Claims 1, 3, 4, 6-9, 11, 14, 15, and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), and further in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339).  Claim 5 was rejected under 35 U.S.C. 103 as being  rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339), and further in view of Hansen (US 2006/0059960).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Objections
Claims 8, and 12-17 are objected to because they are improper dependent claims, since they do not, directly or indirectly, depend from any independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 do not depend from an independent claim, but depend from each other in a loop such that their scopes cannot be ascertained.  For instance, claim 12 depends from claim 14, which depends from claim 13, which depends from claim 12.  Claims 8 and 15-17 depend from claims within this loop, so also have unascertainable scopes.
Claim 15 recites “the elastic member is disposed between the fixer guide of a corresponding one of the first fixer member and the second fixer member and the first inserting hole.”  It is unclear what it means for the elastic member to be between the fixer guide of the second fixer member and the first inserting hole because the second fixer member is fixed to the first housing, not the second housing having the first inserting hole.  As best as the Examiner can determine, this elastic member would be disposed between the second fixer member and a second inserting hole.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), and further in . 
Regarding claim 1, Lee discloses a washing machine comprising: a first tub (220); a second tub disposed above the first tub (120); a first housing configured to cover the first tub (210, 212); a second housing disposed on the first housing, and configured to cover the second tub (110).
Lee does not expressly disclose a first coupling portion provided at a first position on an upper portion of a rear surface of the second tub while protruding toward the second housing to fix the second tub to the second housing, a first fixer member configured to directly fix the first coupling portion to the second housing; wherein the first coupling portion includes a boss integrated into the second tub in such a way as to protrude from the second tub, and a first coupling hole is formed in the boss; wherein the first fixer member includes a fixer guide having a cavity, and a fixer configured to pass through the fixer guide, so as to be coupled with the first coupling portion.
Kim ‘640 discloses a device for fastening a rear portion of a tub (2) including a fastening boss (30) having a female thread (33) and an insertion hole (31), a fastening bolt (20), a bolt holder (13) fitted around the fastening bolt, and a rubber bushing (14) fitted to surround one end of the bolt holder and be inserted in an insertion hole (1a) of the main body (1) for absorbing an impact (paragraph 32).  The device is useful for fastening the tub during transportation (abstract; paragraphs 40-42), and an embodiment depicts an arrangement wherein a plurality of fastening bolts are provided at upper and lower central locations of a rear of the tub and body (Figure 1: 1, 2, 11, 12).

Lee does not expressly disclose a second coupling portion provided at a second position lower than the first position on a lower center portion of the rear of the second tub to fix the second tub to the first housing; and a second fixer member configured to directly fix the second coupling portion to the first housing; wherein the second coupling portion includes a second coupling bracket extending integrally from the second tub, and a second coupling hole is formed in the second coupling bracket; wherein the second fixer member includes a fixer guide having a cavity, and a fixer configured to pass through the fixer guide, so as to be coupled with the second coupling portion.  Rather, Lee shows the upper tub (120) is located above frames (212) of the lower housing (210).
Kim ‘784 discloses a laundry treating device having a first washing tub (120) supported above by a suspension element (153) and below by a first damper (151), with the first damper 
Because it is known in the art to support a tub above another cabinet using a suspension and damper, as taught by Kim ‘784, and to provide a damper, as taught by Lim, and the results of the modification would be predictable, namely, supporting the tub in a known manner using the cabinet structure of Lee (note elements 212 of Lee), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second coupling portion provided at a second position lower than the first position on a lower center portion of the rear of the second tub to fix the second tub to the first housing; and a second fixer member configured to directly fix the second coupling portion to the first housing; wherein the second coupling portion includes a second coupling bracket extending integrally from the second tub, and a second coupling hole is formed in the second coupling bracket; wherein the second fixer member includes a fixer guide having a cavity, and a fixer configured to pass through the fixer guide, so as to be coupled with the second coupling portion.
Claim 9 is considered to be taught by the combination of Lee, in view of Kim ‘640, and further in view of Kim ‘784 and Lim, as applied above, and which results in: wherein the second coupling hole is provided to fix the second tub to the first housing (Lim: 21; Lee: 212; Kim ‘784: cabinet below 151).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339), and further in view of Kim (US 2005/0229643; hereafter, “Kim ‘643”).
Regarding claim 5, Lee, in view of Kim ‘640, and further in view of Kim ‘784 and Lim, is relied upon as above, but does not expressly disclose wherein the boss further includes a reinforcement rib.  
Kim ‘643 discloses a drum washing machine having a cabinet (100), a tub (110), and plural screw coupling members protruding from the tub toward the cabinet, and configured to fix the second tub on the second housing (112); wherein the coupling members (112) include a boss integrated into the tub, wherein the boss further includes a reinforcement rib (114; paragraph 36; Figure 4 also shows other unlabeled rib elements).
Because it is known in the art to have coupling members with ribs, and the results of the modification would be predictable, namely, strengthening the coupling member, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the boss further includes a reinforcement rib.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711